            Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DIANA FALANA
 7437 Park Avenue
 Pennsauken, NJ 08109                              NO. _______________________

                    Plaintiff,                     CIVIL ACTION

                       vs.                         JURY TRIAL DEMANDED

 DELOITTE L.L.P.
 c/o Corporation Service Company
 251 Little Falls Drive
 Wilmington, DE 19808

                   Defendant.


                                          COMPLAINT

        Plaintiff, by and through undersigned counsel, hereby files the following Complaint against

each Defendant:

                                        INTRODUCTION

   1.      Plaintiff initiates this action to seek redress against each Defendant for unlawful

violations of Title VII of the Civil Rights Act (“Title VII”) and other applicable law.

                                            PARTIES

   2.      Plaintiff, Diana Falana (“Plaintiff”) is an adult individual currently residing at the

above-captioned address.

   3.      Defendant, Deloitte LLP (“Defendant”) is a Delaware limited liability partnership

existing pursuant to the laws of the State of Delaware with a registered agent for service of process

at the above-captioned address.
           Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 2 of 9



   4.      At all times relevant hereto, Defendant acted by and through its agents, servants, and

employees, each of whom, at all times relevant, acted within the scope of his or her job duties.

   5.      Defendant is an “employer” within the meaning of Title VII because it is engaged in

an industry affecting interstate commerce and because they maintained or maintain fifteen (15) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

   6.      Defendant is an “employer” within the meaning of ADA because it is engaged in an

industry affecting interstate commerce and because they maintained or maintain fifteen (15) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

   7.      Defendant is an “employer” within the meaning of the ADEA because it is engaged in

an industry affecting interstate commerce and because it maintains or maintained twenty (20) or

more employees for each working day in each of twenty (20) or more weeks in the current or

preceding calendar year.

   8.      Defendant also maintains sufficient employees to satisfy the jurisdictional prerequisites

of the Pennsylvania Human Relations Act (requiring four or more employees).

                                 JURISDICTION and VENUE

   9.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   10.     The Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice,




                                                 2
                Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 3 of 9



satisfying the standard set forth by the Supreme Court of the United States in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

    11.     The United States District Court for the Eastern District of Pennsylvania may exercise

original subject-matter jurisdiction over the instant action pursuant to 28 U.S.C. §§ 1331 and

1343(a)(4) because it arises under the laws of the United States and seeks redress for violations of

civil rights.

    12.     The Court may also maintain supplemental jurisdiction over state law claims set forth

herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

because they are sufficiently related to one or more claims within the Court’s original jurisdiction

in that they form part of the same case or controversy.

    13.     Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

1391(b)(1) and 1391(b)(2) because Defendants is located in and conducts business in this judicial

district and because a substantial part of the acts and/or omissions giving rise to the claims set forth

herein occurred in this judicial district (Plaintiff was employed in the Eastern District of

Pennsylvania at the time of the illegal actions set forth herein).

                      PROCEDURAL and ADMINISTRATIVE REMEDIES

    14.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    15.     Plaintiff has satisfied the procedural and administrative requirements for proceeding

with an action under Title VII and the PHRA.

    16.     Plaintiff filed a written charge of discrimination with the Equal Employment

Opportunity Commission and Pennsylvania Human Relations Commission alleging discrimination

on or about November 5, 2018 (No. 530-2019-00727).



                                                   3
           Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 4 of 9



   17.     The instant action is timely because it is initiated within ninety (“90”) days after the

receipt of a Right to Sue letter mailed on or about April 24, 2019.

   18.     Plaintiff has exhausted federal administrative remedies as to the allegations of the

instant Complaint.

   19.     Plaintiff will seek leave to amend this complaint at any time up to and including during

trial to incorporate a claim under the PHRA after the expiration of that act’s one year waiting

period in a manner consistent with Fed.R.Civ.P. 15.

                                  FACTUAL BACKGROUND

   20.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

   21.     Plaintiff is an African American female.

   22.     Plaintiff’s date of birth is June 7, 1951.

   23.     Plaintiff is a former employee of Defendant.

   24.     Plaintiff suffers from a disability.

   25.     Plaintiff is diabetic and suffers from fibromyalgia.

   26.     Plaintiff has also injured her right (dominant) hand, left knee and left hand which

required a visit to the emergency room and subsequent repair.

   27.     Plaintiff worked for Defendant from June 2006 until her unlawful termination on or

about May 23, 2018.

   28.     Plaintiff’s last position was Senior Administrative Assistant.

   29.     Plaintiff worked for Defendant in Philadelphia.

   30.     Plaintiff was told there was no performance-based reason for her termination and that

it was a “business decision.”



                                                  4
            Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 5 of 9



    31.     Plaintiff’s manager, Alesia Jones, constantly discussed and criticized her health issues.

    32.     Prior to Plaintiff’s termination, her manager advised her that she was moving her to

another department because of her “health.”

    33.     Prior to termination, Jones also advised Plaintiff that she knew Plaintiff would rather

be thinking about “retirement”, a direct reference to Plaintiff’s age.

    34.     Plaintiff was terminated on or about May 23, 2018, thirty (“30”) days after a letter was

sent to Jones dated April 23, 2018.

                                             COUNT I
                                        Title VII Violations

    35.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    36.     At all times relevant herein, Plaintiff was subjected to discriminatory actions by

virtue of her race.

    37.     At all times relevant herein, Plaintiff was subjected to an unlawful hostile-work

environment.

    38.     At all times relevant herein, Plaintiff was subjected to unlawful retaliation.

    39.     As a direct and proximate result of these violations, Plaintiff has sustained the

injuries, damages and losses set forth herein.

                                            COUNT II
                      Race Discrimination and Retaliation 42 U.S.C. § 1981

    40.     All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    41.     At all times relevant herein, Plaintiff maintained or sought to maintain a contractual

relationship with Defendant.



                                                  5
             Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 6 of 9



    42.      At all times relevant herein, Defendant acted by and through its agents, servants, and

employees to intentionally discriminate against Plaintiff on the basis of race and thereby deny the

benefits of the contractual relationship entered or sought to be entered into with Defendant by

discriminating on the basis of race.

    43.      At all times relevant herein, Plaintiff was subjected to an unlawful hostile-work

environment.

    44.      At all times relevant herein, Plaintiff was subjected to unlawful retaliation.

    45.      As a result of Defendant’s unlawful discrimination and retaliation, Plaintiff has

suffered damages as set forth herein.

                                         COUNT III
                              ADEA Discrimination and Retaliation

    46.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    47.      By virtue of age, the Plaintiff is in the class of persons protected by the ADEA.

    48.      The foregoing conduct by Defendant constitutes unlawful age discrimination against

the Plaintiff.

    49.      The foregoing conduct by Defendant constitutes an unlawful hostile work

environment.

    50.      The foregoing conduct by Defendant constitutes unlawful retaliation against the

Plaintiff.

    51.      As a result of the Defendant’s unlawful age discrimination and retaliation, the

Plaintiff has suffered damages as set forth herein.




                                                   6
             Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 7 of 9



                                          COUNT IV
                            Americans with Disabilities Act Violations

    52.      All of the allegations contained in the foregoing paragraphs of this Complaint are

incorporated by reference herein as if the same were set forth at length.

    53.      Plaintiff is a “qualified individual with a disability” as that term is defined in the ADA

because she has, or had at all times relevant hereto, a disability that substantially limited/limits one

or more major life activities, or because she had a record of such impairment.

    54.      Plaintiff also is a “qualified individual with a disability” as that term is defined in the

ADA because she was regarded as and/or perceived by Defendant and its agents as having a

physical impairment that substantially limited/limits one or more major life activities.

    55.      The foregoing conduct by Defendant constitutes unlawful discrimination and

retaliation against Plaintiff on the basis of her disability or perceived disability.

    56.      As a result of Defendant’s unlawful discrimination, Plaintiff has suffered damages as

set forth herein.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against each

Defendant and that it enter an Order as follows:

             a. The Defendants are to be permanently enjoined from engaging in discrimination

                 against the Plaintiff on any other basis prohibited under applicable law;

             b. The Defendants are to be prohibited from continuing to maintain their illegal policy,

                 practice, or custom of permitting discrimination and retaliation in the workplace,

                 and are to be ordered to promulgate an effective policy against such harassment and

                 discrimination and to adhere thereto;




                                                   7
Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 8 of 9



c. The Defendants are to be prohibited from continuing to maintain their unlawful

   policy, practice, or custom of discriminating against employees and are to be

   ordered to promulgate an effective policy against such discrimination and to adhere

   thereto;

d. The Defendants are to compensate the Plaintiff, reimburse the Plaintiff, and to make

   Plaintiff whole for any and all pay and benefits the Plaintiff would have received

   had it not been for the Defendants’ illegal actions, including but not limited to back

   pay, front pay, salary, pay increases, bonuses, medical and other benefits, training,

   promotions, pension, and seniority. The Plaintiff should be accorded those benefits

   illegally withheld from the date the Plaintiff first suffered discrimination at the

   hands of the Defendants or their agents until the date of verdict ;

e. The Plaintiff is to be awarded actual damages, as well as damages for the pain,

   suffering, and humiliation caused by the Defendants’ actions to the extent they are

   available as a matter of law;

f. Only to the extent available as a matter of law, Plaintiff is to be awarded punitive

   damages.

g. The Plaintiff is to be accorded any and all other equitable and legal relief as the

   Court deems just, proper, and appropriate;

h. The Plaintiff is to be awarded the costs and expenses of this action and attorneys

   fees as provided by applicable federal and state law;

i. Any verdict in favor of the Plaintiff is to be molded by the Court to maximize the

   financial recovery available to the Plaintiff in light of the caps on certain damages

   set forth in applicable federal law and to reflect the tax consequences thereof;



                                     8
          Case 2:19-cv-03200-JS Document 1 Filed 07/23/19 Page 9 of 9



          j. The Plaintiff is to be granted such additional injunctive or other relief as may be

              requested during the pendency of this action in an effort to ensure the Defendants

              do not engage – or cease engaging – in unlawful retaliation against Plaintiff or other

              witnesses in this action;

          k. The Court is to maintain jurisdiction of this action after verdict to ensure

              compliance with its Orders therein.

          l. Plaintiff demands trial by jury on all issues so triable pursuant to Fed.R.Civ.P. 38.



                                                                           Respectfully submitted,

                                                                            KOLMAN LAW, P.C.

                                                                         /s/ Timothy M. Kolman
                                                                    Timothy M. Kolman, Esquire
                                                                   Kathryn E. Liebhaber, Esquire
                                                                         414 Hulmeville Avenue
                                                                              Penndel, PA 19047
                                                            (T) 215-750-3134 / (F) 215-750-3138

                                                                             Attorneys for Plaintiff

Dated: July 23, 2019




                                                9
